Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) X Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 Transition report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission file number 0-26003 ALASKA PACIFIC BANCSHARES, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Alaska 92-0167101 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2094 Jordan Avenue, Juneau, Alaska 99801 (Address of Principal Executive Offices) (907) 789-4844 (Issuer's Telephone Number) NA (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes
